t c summary opinion united_states tax_court jason harrington petitioner v commissioner of internal revenue respondent docket no 16382-05s filed date jason harrington pro_se beth a nunnink for respondent wells judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all subsequent section references are to the internal_revenue_code as amended this opinion shall not be treated as precedent for any other case this matter is before the court on respondent’s motion for summary_judgment pursuant to rule the issue we must decide is whether respondent’s appeals_office abused its discretion in determining to proceed with collection of petitioner’s tax_liabilities for taxable years and by lien background at the time of filing the petition petitioner resided in clarksdale mississippi petitioner filed an income_tax return for taxable_year but failed to pay all of the liability reported on the return petitioner failed to file income_tax returns for and on date respondent sent petitioner two letters requesting that petitioner file income_tax returns for and on date respondent received from petitioner returns for taxable years and which reported zeros on every line of the return attached to the returns for and were letters containing frivolous arguments on date respondent sent petitioner notices of deficiency for and on date respondent assessed the tax_liabilities along with additions to tax and interest respondent sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 cdp_notice dated date advising petitioner that a notice_of_federal_tax_lien had been filed with respect to his unpaid liabilities for taxable years and and that petitioner could receive a hearing with respondent’s office of appeals on date petitioner timely submitted a form request for a collection_due_process_hearing on form petitioner states only i donot sic understand petitioner did not suggest any collection alternatives petitioner was not current in filing his income_tax returns having failed to file returns for and on date settlement officer suzanne magee mrs magee set up a telephonic conference for date requested returns for the and tax years requested the collection information statement requested proof of payment of estimated_taxes for and and provided information on what could be discussed during the collection_due_process_hearing mrs magee requested that such information be provided by date by letter dated date june letter petitioner requested a conference at a later date the june letter also requested a face-to-face hearing and contained frivolous arguments finally the letter threatened that petitioner would file a claim for damages of dollar_figure against the settlement officer personally by letter dated date mrs magee responded to the june letter rescheduling the telephonic conference for date pincite p m mrs magee also informed petitioner that the arguments in the june letter were ones that courts had held to be frivolous and would not be considered by respondent’s appeals_office mrs magee directed petitioner to the truth about frivolous tax arguments on the irs web site in her letter mrs magee also explained that respondent’s appeals_office does not provide a face-to-face hearing if the only items a taxpayer wishes to discuss are frivolous arguments petitioner replied by letter again requesting a face-to- face hearing but not specifying any nonfrivolous issues to discuss petitioner stated in the letter that he wished to discuss the underlying liabilities on date mrs magee attempted a telephonic conference with petitioner petitioner indicated that he was speaking via a cell phone and said very little the call was cut off prematurely when mrs magee attempted to call petitioner immediately thereafter petitioner did not answer mrs magee called three more times on date and received no answer mrs magee could not leave a message because petitioner did not have functioning voicemail additionally petitioner who had mrs magee’s telephone number did not contact her after their telephone call was cut off on date respondent sent petitioner a notice_of_determination concerning collection actions under sec_6320 and or on date petitioner timely filed a petition with this court in the petition petitioner claims that he did not receive a collection_due_process_hearing discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials and may be granted where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule a and b fla peach corp v commissioner 90_tc_678 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are viewed in a light most favorable to the nonmoving party 119_tc_252 85_tc_812 the party opposing summary_judgment must set forth specific facts that show that a genuine question of material fact exists and may not rely merely on allegations or denials in the pleadings 91_tc_322 87_tc_214 sec_6320 requires the secretary to give persons liable to pay taxes written notice of the filing of a tax_lien sec_6320 and b provides that the notice shall inform such persons of the right to request a hearing in respondent’s appeals_office sec_6320 provides that an appeals_office hearing generally shall be conducted consistently with the procedures set forth in sec_6330 d and e the appeals officer must verify at the hearing that the applicable laws and administrative procedures have been followed sec_6330 at the hearing the person against whom the lien is filed may raise any relevant issues relating to the unpaid tax or the lien including appropriate spousal defenses challenges to the appropriateness of collection actions and collection alternatives sec_6330 the person may challenge the existence or amount of the underlying tax however only if he did not receive any statutory_notice_of_deficiency for the tax_liability or did not otherwise have an opportunity to dispute the tax_liability sec_6330 where the validity of the underlying tax_liability is properly in issue the court will review the matter de novo where the validity of the underlying tax is not properly in issue however the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 114_tc_176 petitioner has not alleged that he did not receive the notices of deficiency petitioner had an opportunity to challenge the correctness of his tax_liabilities for and by petitioning this court from the notice_of_deficiency but failed to do so therefore petitioner’s underlying tax_liabilities were not properly in issue accordingly we review respondent’s determination for an abuse_of_discretion petitioner did not receive notices of deficiency for and petitioner could have challenged the underlying liabilities for those years however sec_6330 allows the taxpayer to raise only any relevant issue relating to the unpaid tax or the proposed levy not any issue frivolous challenges to the underlying liability are not relevant issues hathaway v commissioner tcmemo_2004_15 in the instant case the record indicates that the only issues petitioner raised throughout the sec_6320 administrative process and in his petition to this court were frivolous tax_protester type arguments we do not address petitioner’s frivolous arguments with somber reasoning and copious citations of precedent as to do so might suggest that these arguments possess some degree of colorable merit see 737_f2d_1417 5th cir to the extent petitioner complains of not receiving a face- to-face hearing this court has held that it is neither necessary nor productive to remand cases to an appeals_office for face-to- face hearings when a taxpayer raises only frivolous arguments 117_tc_183 petitioner was not current in filing his income_tax returns having failed to file for taxable years and petitioner was not eligible for nor did he submit any collection alternatives we conclude that although the telephonic conference terminated prematurely petitioner did receive a hearing as required by sec_6320 and sec_6330 mrs magee verified that all applicable laws and administrative procedures had been met that she had not had any prior involvement with respect to petitioner’s tax_liability and that the proposed collection activity was no more intrusive than necessary 2although petitioner’s request for a hearing was pursuant to sec_6320 sec_6320 provides that sec_6330 applies accordingly we hold that no genuine issue of material fact exists requiring trial and that respondent is entitled to summary_judgment respondent’s determination to proceed with the proposed lien to collect petitioner’s tax_liabilities for and was not an abuse_of_discretion sec_6673 authorizes the court to impose a penalty not in excess of dollar_figure when it appears to the court that inter alia proceedings have been instituted or maintained by the taxpayer primarily for delay or that the position of the taxpayer in such proceeding is frivolous or groundless in 115_tc_576 we issued a warning concerning the imposition of a penalty under sec_6673 on those taxpayers abusing the protections afforded by sec_6320 and sec_6330 through the bringing of dilatory or frivolous lien or levy actions the court has since repeatedly disposed of cases premised on arguments akin to those raised herein summarily and with imposition of the sec_6673 penalty see eg craig v commissioner t c pincite and cases cited therein respondent has moved for the imposition of a sec_6673 penalty in the instant case petitioner has raised only frivolous arguments both before and after being warned about the possibility of a sec_6673 penalty and being directed to the truth about frivolous tax arguments accordingly we shall impose a penalty of dollar_figure to reflect the foregoing an appropriate order and decision will be entered
